Mr. Justice Dibell delivered the opinion of the court. 4. Mortgages, § 546*—who entitled to rents collected by receiver in foreclosure proceedings. Rents collected by a receiver and not needed to pay any deficiency after foreclosure sale belong exclusively to the owner of the equity of redemption though the mortgage or trust deed contains a provision that the rents or income accruing during the period of redemption shall go to the person entitled to a deed under the certificate of sale. 5. Mortgages, § 546*—when receiver cannot purchase outstanding title and claim rents. In a proceeding to foreclose a trust deed, a person occupying the position of receiver and agent for the owners cannot buy an outstanding title and set up a claim for rents as against his principals. 6. Mortgages, § 662*—who not entitled to solicitor’s fees. Trustee and complainant acting as solicitor in proceeding to foreclose trust deed, not entitled to an allowance for solicitor’s fees. 7. Landlord and tenant, § 123*—when conveyance of fee passes rents. Sale of the fee carries with it rents to fall due or that may subsequently accrue under any lease, unless reserved, but not rents already accrued.